

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
 
MCMORAN EXPLORATION CO.
 
2005 SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULATION PLAN
 
AMENDMENT ONE
 
WHEREAS, McMoRan Exploration Co. (“Company”) maintains the McMoRan Exploration
Co. 2005 Supplemental Executive Capital Accumulation Plan, amended and restated
effective January 1, 2009 (the “Plan”);
 
WHEREAS, the Company desires to revise the claims procedures and make other
clarifications and improvements;
 
WHEREAS, pursuant to Section 10.04 of the Plan, the Board or its delegate, has
the authority to amend the Plan;
 
NOW, THEREFORE, the Plan is amended effective January 1, 2009, unless stated
otherwise, to read as follows:
 
I.
 
The following is a new paragraph (c) of Section 1.06, Contribution, and the
current paragraph (c) becomes paragraph (d) and (e) becomes paragraph (f), with
the new paragraph (c) to read as follows:
 
 
(c)
Company Matching Contribution Credits means matching contributions made by a
Participating Company on behalf of a Participant for Basic Credits deferred on
or after January 1, 2009.

 
II.
 
Paragraph (a), Basic Credit Deferral Election of Section 3.00, Deferral
Election, is amended and restated effective January 1, 2009, to read as follows.
 
 
(a)
Basic Credits Deferral Election.  Each Eligible Employee (as defined in Section
2.00) may elect prior to the first day of each Plan Year to defer a percentage
of his Basic Compensation for each pay period in which the Eligible Employee’s
deferrals under the MMR-ECAP have ceased due to application of Code Sections
401(a)(17) or Sections 402(g); and 414(v), if applicable.  The Code Section
401(a)(17) amount for Plan Years 2009 and 2010 is $245,000, the Code Section
402(g) amount for Plan Years 2009 and 2010 is $16,500 and the Code Section
414(v) amount for Plan Years 2009 and 2010 is $5,500.  The amount of allowable
deferral pursuant to the Participant’s election shall be a minimum of one
percent (1%), and in increments of at least one-half of one percent (1/2%), but
not to exceed twenty percent (20%).  Further, the elected deferral must
 
 
 

 
 
1

--------------------------------------------------------------------------------

 
 
be the same percentage such Employee elected to defer into the MMR-ECAP.
 
III.
 
Paragraphs (a) and (b) of Section 4.00, MMR-SECAP Company Matching Contribution
Credit, are amended and restated effective January 1, 2009, to read as follows:
 
 
(a)
Concurrently with the crediting of the MMR-SECAP Basic Credit to an Eligible
Employee’s Account, the Participating Company shall credit a MMR-SECAP Company
Matching Contributions Credit to the Participant’s MMR-SECAP Company Matching
Contributions Credit Account.  The MMR-SECAP Company Matching Contributions
Credit shall be equal to the Participant’s MMR-SECAP Basic Credit, but limited
to five percent (5%) of [(A) minus (B)] when (A) equals such Participant’s Basic
Compensation and (B) equals the Code Section 401(a)(17) dollar limit for the
applicable year.  Prior to 2009, Company Matching Contribution Credits were
named Company Savings Contribution Credits.

 
 
(b)
The Participant’s Company Savings Contribution Credits Account and Company
Matching Contribution Credits Account shall be treated as if invested by the
Committee in a manner to produce a rate of interest equal to the prime rate, as
published in the Federal Reserve Statistical Report at the beginning of each
month.

 
IV.
 
Section 6.00, Distribution Upon Separation from Service, is amended and
restated, effective January 1, 2010 to read as follows:
 
6.00           Distribution Upon Separation from Service.  The total vested
value of a Participant’s Accounts will be paid as soon as practicable following
Separation from Service.  Notwithstanding, if a Participant elected on or before
December 31, 2008 to defer payment, the total value of the Participant’s vested
Accounts will be paid by February 28th of the year following the year in which
such Participant Separates from Service.  Any Eligible Employee who was
automatically eligible to receive Enhanced Company Contribution Credits in 2009
but was not eligible to defer a percentage of his or her Basic Compensation will
be deemed to have elected to receive payment upon Separation from Service.  Once
made, the distribution payment election, or default payment election, shall
continue in force indefinitely for all of the Participant’s Accounts.
 
Notwithstanding, if the Participant is a Specified Employee payment shall not be
made earlier than the first business day that is six
 
 
2

--------------------------------------------------------------------------------

 
 
months after the Participant’s Separation from Service or, if earlier, the date
of death of the Participant.
 
V.
 
Paragraphs (a) and (b) of Section 6.01, Timing of Payment, are hereby deleted
and paragraph (c) becomes the only paragraph at Section 6.01.
 
VI.
 
ARTICLE IX, Claims Procedures, is amended and restated, effective January 1,
2010, to read as follows:
 
9.00           Claims Procedures.
 


 
(a)
If a claimant is dissatisfied with the determination of his or her benefits,
eligibility, participation, service, or any other interest in the Plan, the
claimant may submit a written request for a review of such determination to the
Committee or its delegate.  The Committee or its delegate will review the claim
and will notify the claimant as to whether such claim has been granted or denied
within 90 days (unless the claimant is advised that special circumstances
require an extension of time).

 
 
(b)
If the claim is denied, the claimant will receive written or electronic notice
of the adverse benefit determination explaining the denial in detail.  The
notice will include: (i) specific reason(s) for the denial; (ii) specific
references to the Plan provision(s) on which the denial is based; (iii) whether
any additional material or information is required; and (iv) explanation of the
Plan’s review and appeal procedures.

 
 
(c)
The claimant has the right to appeal a denied claim.  The claimant, his
authorized representative, or beneficiary may file a written request for review
of the claim with the Committee within 60 days after receipt of notification of
the claim denial.  As part of the claimant’s request for review, the claimant
will have the opportunity to review pertinent documents and submit issues and
comments in writing for consideration.

 
 
(d)
The Committee will hear and make a determination on the claimant’s appeal at the
meeting that immediately follows receipt of the request for review, unless the
appeal is received within 30 days preceding the date of such meeting in which
case the appeal may be heard and decided at the second meeting following receipt
of the request for appeal. The claimant will be notified of the
 
 
 

 
 
3

--------------------------------------------------------------------------------

 
 
decision on appeal no later than five (5) days after such decision is made.
 
 
 
 
(e)
No legal action for recovery of benefits may be commenced before a claimant has
exhausted the claims and claims review procedure described above.  Any legal
action for recovery of benefits under this Plan must be commenced no later than
the earlier of:  (1) the shortest applicable statute of limitations provided by
law; or (2) two years from the date the decision on appeal is delivered.

 


Executed this 30th day of December, 2009.


McMoRan EXPLORATION CO.




/s/ Dean T.
Falgoust                                                                           
 Dean T. Falgoust, Vice President

 
4

--------------------------------------------------------------------------------

 



ACKNOWLEDGMENT


STATE OF LOUISIANA


PARISH OF ORLEANS




BEFORE ME, the undersigned Notary Public, personally came and appeared Dean T.
Falgoust, who, being by me sworn, did depose and state that he signed the
foregoing McMoRan Exploration Co. 2005 Supplemental Executive Capital
Accumulation Plan (“MMR-SECAP”) as a free act and deed on behalf of McMoRan
Exploration Co. for the purposes therein set forth.




/s/ Dean T. Falgoust 
Dean T. Falgoust, Vice President


SWORN TO AND SUBSCRIBED
BEFORE ME THIS 30th DAY OF
December, 2009.




/s/ William Henry
Strait                                                                           
NOTARY PUBLIC
                  William Henry Strait
                  Notary Public
                  State of Louisiana
                  My Commission is Issued For Life
                  La. Bar Roll No. 24735
 
 



 
5

--------------------------------------------------------------------------------

 
